        Entered on Docket November 19, 2018
                                                    Below is the Order of the Court.


                                                    _______________________________
                                                    Marc Barreca
 1                                                  U.S. Bankruptcy Judge
                                                    (Dated as of Entered on Docket date above)
 2

 3

 4

 5
     ________________________________________________________________
 6

 7

 8

 9

10                          UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11

12   IN RE:
                                                       Case No.: 12-11284
13
                                                       Chapter 7
14   DEMETRIUS BERTRAND DICKERSON,
     SR.,                                              ORDER DENYING THE MOTION TO
15                                                     QUASH AND FOR PROTECTIVE ORDER
                     Debtors.
16

17            On November 16, 2018, pursuant to Pursuant to Fed.R.Civ.P. 26(c)(1) and Western

18   District LCR 26(c)(1), as made applicable by Fed.R.Bank.P. 7026 and 7028-7037, and

19   LBR 7026-1, Demetrius Dickerson Sr.’s (“Debtor”) Motion to Motion to Quash Subpoena and

20   for a Protective Order, (Dkt 70), came before the court with oral argument from counsel. The

21   court, having considered the pleadings and the exhibits filed by the parties, having reviewed the

22   court file, and otherwise having been advised, it is hereby ORDERED that:

23            Debtor’s Motion to Quash Subpoena and for a Protective Order is DENIED for failure to

24   hold a discovery conference prior to the motion, as required by Fed.R.Civ.P. 26(c)(1).

25                                        // END OF ORDER //
     ORDERORDER DENYING THE MOTION TO QUASH
     AND FOR PROTECTIVE ORDER - 1
     6447368.doc




     Case 12-11284-MLB          Doc 81    Filed 11/19/18     Ent. 11/19/18 15:10:41              Pg. 1 of 2
 1

 2

 3   Presented by:
 4   LEE SMART, P.S., INC.
 5   s/ Marc Rosenberg_______________
     Marc Rosenberg, WSBA No. 31034
 6
     Of Attorney for Merchants Credit Corporation
 7
     1800 Once Convention Place
 8   701 Pike Street
     Seattle, WA 98101
 9
     (206) 624-7990
10   mr@leemart.com

11
     HENRY & DEGRAAFF, PS
12
     s/ Christina L Henry_________
13   Christina L Henry, WSBA No. 31273
     Attorney for Debtor and Shirley Dickerson
14   150 Nickerson St.
15   Ste 311
     Seattle, WA 98109
16   (206) 330-0595
     chenry@hdm-legal.com
17

18

19

20

21

22

23

24

25
     ORDERORDER DENYING THE MOTION TO QUASH
     AND FOR PROTECTIVE ORDER - 2
     6447368.doc




     Case 12-11284-MLB        Doc 81    Filed 11/19/18   Ent. 11/19/18 15:10:41   Pg. 2 of 2
